Williams, J. (concurring).
I agree with the majority in this particular matter, that "dissemination of unsustained charges after a confidential hearing advances no legitimate state interest,” that respondent probably improvidently exercised its discretion here, and that the statutory policy of confidentiality is intended to protect both complainant and accused professional in a professional disciplinary hearing (Matter of Johnson Newspaper Corp. v Melino, 77 NY2d 1, 11 [1990]; Doe v Office of Professional Med. Conduct, 81 NY2d 1050, 1052 [1993]). However, I would be remiss if I failed to note that the confidentiality that we are asserting here is inferred from the statute rather than express, in a statutory setting where the Legislature clearly intends broad public dissemination of physician information, including misconduct. Such circumstances bring to mind the Doe court’s statement (at 1053) that: “[i]n our view, however, the Legislature is in the best position to weigh conflicting policy values represented by these two approaches [confidentiality and public disclosure] as they affect the various professions and enact consistent provisions for them giving appropriate protection to the interests of the parties and witnesses and the public interest.”
Tom, J.P., Saxe and Lerner, JJ., concur with Marlow, J.; Williams, J., concurs in a separate opinion.
Judgment, Supreme Court, New York County, entered November 18, 2002, reversed, on the law, with costs, the petition granted and respondents directed to withdraw from public access those portions of the statement of charges, determination and order, and any other records which relate in any way to the charges which were not sustained against petitioner.